Case 3:20-cv-02131-GPC-JLB Document 7-13 Filed 04/01/21 PageID.170 Page 1 of 3




                         EXHIBIT 10
4/1/2021                               Case 3:20-cv-02131-GPC-JLB          Document
                                                       CDC calls on Americans             7-13
                                                                              to wear masks         Filed
                                                                                            to prevent     04/01/21
                                                                                                       COVID-19           PageID.171
                                                                                                                spread | CDC               Page
                                                                                                                             Online Newsroom | CDC 2 of 3




      CDC Newsroom

     CDC calls on Americans to wear masks to prevent
     COVID-19 spread
     JAMA editorial reviews latest science, while case study shows masks prevented COVID spread
           Press Release

           For Immediate Release: Tuesday, July 14, 2020
           Contact: Media Relations
           (404) 639-3286



           Americans are increasingly adopting the use of cloth face masks to slow the spread of COVID-19, and the latest science
           may convince even more to do so.

           In an editorial published today in the Journal of the American Medical Association (JAMA), CDC reviewed the latest science
           and a rms that cloth face coverings are a critical tool in the ght against COVID-19 that could reduce the spread of the
           disease, particularly when used universally within communities. There is increasing evidence that cloth face coverings
           help prevent people who have COVID-19 from spreading the virus to others.

           “We are not defenseless against COVID-19,” said CDC Director Dr. Robert R. Red eld. “Cloth face coverings are one of the
           most powerful weapons we have to slow and stop the spread of the virus – particularly when used universally within a
           community setting. All Americans have a responsibility to protect themselves, their families, and their communities.”

           This review included two case studies out today, one from JAMA, showing that adherence to universal masking policies
           reduced SARS-CoV-2 transmission within a Boston hospital system, and one from CDC’s Morbidity and Mortality Weekly
           Report (MMWR), showing that wearing a mask prevented the spread of infection from two hair stylists to their customers
           in Missouri.

           Additional data in today’s MMWR showed that immediately after the White House Coronavirus Task Force and CDC
           advised Americans to wear cloth face coverings when leaving home, the proportion of U.S. adults who chose to do so
           increased, with 3 in 4 reporting they had adopted the recommendation in a national internet survey.

           The results of the Missouri case study provide further evidence on the bene ts of wearing a cloth face covering. The
           investigation focused on two hair stylists — infected with and having symptoms of COVID-19 — whose salon policy
           followed a local ordinance requiring cloth face coverings for all employees and patrons. The investigators found that
           none of the stylists’ 139 clients or secondary contacts became ill, and all 67 clients who volunteered to be tested showed
           no sign of infection.

           The nding adds to a growing body of evidence that cloth face coverings provide source control – that is, they help
           prevent the person wearing the mask from spreading COVID-19 to others. The main protection individuals gain from
           masking occurs when others in their communities also wear face coverings.

           COVID-19 prevention in a Missouri hair salon

           When two stylists at a Missouri hair salon tested positive for the virus that causes COVID-19, researchers from CoxHealth
           hospitals, Washington University, the University of Kansas, and the Spring eld-Greene County Health Department worked
           together to trace contacts, investigate the cases, and publish their ndings in the MMWR.

           One of the stylists developed respiratory symptoms but continued to see clients for eight days. The other, who
           apparently became infected from her co-worker, also developed respiratory symptoms and continued to see clients for
           four days.

https://www.cdc.gov/media/releases/2020/p0714-americans-to-wear-masks.html
                                                                                                                                                     Exhibit 10, Page 78   1/2
4/1/2021                               Case 3:20-cv-02131-GPC-JLB          Document
                                                       CDC calls on Americans             7-13
                                                                              to wear masks         Filed
                                                                                            to prevent     04/01/21
                                                                                                       COVID-19           PageID.172
                                                                                                                spread | CDC               Page
                                                                                                                             Online Newsroom | CDC 3 of 3




           The salon in which they worked had a policy requiring both stylists and their clients to wear face coverings, consistent
           with the local government ordinance. Both stylists wore double-layered cloth face coverings or surgical masks when
           seeing clients. The median appointment time was 15 minutes and ranged from 15 to 45 minutes. More than 98% of
           clients wore a face covering—47% wore cloth face coverings, 46% wore surgical masks, and about 5% wore N-95
           respirators.


           When customers were asked whether they had been ill with any respiratory symptoms in the 90 days preceding their
           appointment, 87 (84%) reported that they had not. None of the interviewed customers developed symptoms of illness.
           Among 67 (48%) customers who volunteered to be tested, all 67 tested negative for the virus that causes COVID-19.
           Several family members of one of the stylist’s subsequently developed symptoms and received a diagnosis of COVID-19.

           Survey: Acceptance of face-mask guidance increased

           CDC analyzed data from an internet survey of a national sample of 503 adults during April 7–9 and found that about 62%
           said they would follow the newly announced recommendations to wear a face mask when outside the home. A repeat
           survey during May 11-13 showed that the percentage of adults endorsing face mask wearing increased to more than
           76%.

           The increase was driven largely by a signi cant jump in approval by white, non-Hispanic adults, from 54% to 75%.
           Approval among Black, non-Hispanic adults went up from 74% to 82%, and remained stable among Hispanic/Latino
           adults at 76% and 77%.

           There was also a large increase in face-mask approval among respondents in the Midwest, from 44% to 74%. Approval
           was greatest in the Northeast, going from 77% to 87%.

           Resources:

              CDC’s Information on Cloth Face Coverings: https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/diy-
              cloth-face-coverings.html
              CDC Editorial in JAMA: Brooks JT, Butler JC, Red eld RR. Time for universal masking and prevention of transmission of
              SARS-CoV-2. JAMA. Published online July 14, 2020. doi:10.1001/jama.2020.13107
              https://jamanetwork.com/journals/jama/fullarticle/10.1001/jama.2020.13107 
              MMWR Article: No Transmission of Symptomatic SARS-CoV-2 After Signi cant Exposure With Universal Face Mask Use
              at a Hair Salon – Spring eld, Missouri, May 2020 https://www.cdc.gov/mmwr/volumes/69/wr/mm6928e2.htm?
              s_cid=mm6928e2_w

           MMWR Article: Factors Associated with Cloth Face Coverings Use during the COVID-19 Pandemic — United States, April
           and May 2020 https://www.cdc.gov/mmwr/volumes/69/wr/mm6928e3.htm?s_cid=mm6928e3_w



                                                                                ###
                                                          U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES 

           CDC works 24/7 protecting America’s health, safety and security. Whether disease start at home or abroad, are curable or
             preventable, chronic or acute, or from human activity or deliberate attack, CDC responds to America’s most pressing
             health threats. CDC is headquartered in Atlanta and has experts located throughout the United States and the world.


                                                                                                                                                   Page last reviewed: July 14, 2020




https://www.cdc.gov/media/releases/2020/p0714-americans-to-wear-masks.html
                                                                                                                                                     Exhibit 10, Page 79               2/2
